UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6390


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SAMUEL ROBERT QUEEN, JR., a/k/a Fat Sammy,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:93-cr-00369-JFM-1)


Submitted:   June 14, 2012                    Decided: June 19, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Robert Queen, Jr., Appellant Pro Se. Jonathan Biran,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Samuel Robert Queen, Jr., appeals the district court’s

order denying his motion to correct clerical mistakes.             We have

reviewed the record and find no reversible error.            Accordingly,

we affirm for the reasons stated by the district court.                United

States v. Queen, No. 1:93-cr-00369-JFM-1 (D. Md. Feb. 17, 2012).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2